                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION


OKLAHOMA LAW ENFORCEMENT                      Case No. 4:17-CV-0449-ALM
RETIREMENT SYSTEM, Individually And
On Behalf Of All Others Similarly Situated,   Judge Amos L. Mazzant, III

                            Plaintiff,

       vs.

ADEPTUS HEALTH INC., et al.,

                            Defendants.



  PLAINTIFFS’ UNOPPOSED MOTION FOR AN ORDER PRELIMINARILY
APPROVING PROPOSED CLASS ACTION SETTLEMENT AND AUTHORIZING
    DISSEMINATION OF NOTICE TO THE SETTLEMENT CLASS AND
          MEMORANDUM OF LAW IN SUPPORT THEREOF
                                               TABLE OF CONTENTS

                                                                                                                                Page

I.      PRELIMINARY STATEMENT ......................................................................................1

II.     HISTORY OF THE ACTION .........................................................................................5

III.    THE PROPOSED SETTLEMENT ..................................................................................8

IV.     THE PROPOSED SETTLEMENT MERITS PRELIMINARY APPROVAL...................9

        A.        Standards Governing Approval of Class Action Settlements.................................9

        B.        The Court “Will Likely Be Able to” Approve the Proposed Settlement Under
                  Rule 23(e)(2)...................................................................................................... 11

                  1.        “Procedural” Aspects of the Settlement Satisfy Rule 23(e)(2) ................. 11

                  2.        The Settlement’s Terms Are Adequate and Equitable ............................. 14

                            a.         The Settlement Provides Substantial Relief, Especially in Light
                                       of the Costs, Risks, and Delay of Further Litigation .................... 14

                            b.         The Proposed Settlement Does Not Unjustly Favor Any
                                       Settlement Class Member ............................................................ 18

                            c.         The Anticipated Request for Attorneys’ Fees is Reasonable ........ 19

                            d.         Plaintiffs Have Identified All Agreements Made in Connection
                                       with the Settlement ..................................................................... 20

V.      THE PROPOSED SETTLEMENT CLASS SHOULD BE CERTIFIED ........................ 21

        A.        The Settlement Class Satisfies Rule 23(a)’s Requirements ................................. 22

        B.        The Settlement Class Satisfies Rule 23(b)(3)’s Requirements ............................. 25

VI.     THE PROPOSED FORMS AND METHOD OF NOTICE TO THE SETTLEMENT
        CLASS SHOULD BE APPROVED .............................................................................. 27

VII.    PROPOSED SCHEDULE OF SETTLEMENT-RELATED EVENTS ........................... 29

VIII.   CONCLUSION ............................................................................................................. 30




                                                                 i
                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Amchem Prods., Inc. v. Windsor,
  521 U.S. 591 (1997) ................................................................................................ 21, 22, 25

Amgen Inc. v. Conn Ret. Plans & Trust Funds,
  568 U.S. 455 (2013) ............................................................................................................ 26

In re Bear Stearns Cos., Inc. Sec. Deriv. and ERISA Litig.,
    909 F. Supp. 2d 259 (S.D.N.Y. 2012) .................................................................................. 17

Billitteri v. Sec. Am., Inc.,
    2011 WL 3586217 (N.D. Tex. Aug. 4, 2011) ....................................................................... 13

City of Pontiac Gen. Emps.’ Ret. Sys. v. Dell Inc.,
    2018 WL 1558571 (W.D. Tex. Mar. 29, 2018) .................................................................... 24

In re China Sunergy Sec. Litig.,
    2011 WL 1899715 (S.D.N.Y. May 13, 2011) ...................................................................... 15

In re Cobalt Int’l Energy, Inc. Sec. Litig.,
    2017 WL 2608243 (S.D. Tex. June 15, 2017) .......................................................... 23, 24, 26

Cotton v. Hinton,
   339 F.2d 1326 (5th Cir. 1977) ......................................................................................... 9, 13

DeHoyos v. Allstate Corp.,
  240 F.R.D. 269 (W.D. Tex. 2007) ....................................................................................... 13

Del Carmen v. R.A. Rogers, Inc.,
   2018 WL 4701824 (W.D. Tex. Apr. 25, 2018) adopted by 2018 WL 4688774
   (W.D. Tex. June 13, 2018) .................................................................................................. 10

In re Dell Inc., Sec. Litig.,
    2010 WL 2371834 (W.D. Tex. June 11, 2010), aff’d sub nom. Union Asset
    Mgmt. Holding A.G. v. Dell, Inc., 669 F.3d 632 (5th Cir. 2012) ..................................... 18, 19

In re Elec. Data Sys. Corp. Sec. Litig.,
    226 F.R.D. 559 (E.D. Tex. 2005) aff’d, Feder v. Elec. Data Sys. Corp., 429
    F.3d 125 (5th Cir. 2005) ................................................................................................ 25, 26

Erica P. John Fund, Inc. Haliburton Co.,
    563 U.S. 804 (2011) ............................................................................................................ 26




                                                                  ii
In re Fed. Nat’l Mortg. Ass’n Sec., Derivative, & “ERISA” Litig.,
    4 F. Supp. 3d 94 (D.D.C. 2013) ........................................................................................... 15

In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig.,
    55 F.3d 768 (3d Cir. 1995) .................................................................................................... 9

In re Heartland Payment Sys., Inc. Customer Data Sec. Breach Litig.,
    851 F. Supp. 2d 1040 (S.D. Tex. 2012) .................................................................... 11, 12, 14

Hefler v. Wells Fargo & Co.,
   2018 WL 4207245 (N.D. Cal. Sept. 4, 2018) ....................................................................... 20

In re IMAX Sec. Litig.,
    283 F.R.D. 178 (S.D.N.Y. 2012) ......................................................................................... 21

KB Partners I. L.P. v. Barbier,
   2013 WL 2443217 (W.D. Tex. June 4, 2013) ...................................................................... 23

Klein v. O’Neal, Inc.,
   705 F. Supp. 2d 632 (N.D. Tex. 2010) ................................................................................. 18

In re Lease Oil Antitrust Litigation (No. II),
    186 F.R.D. 403 (S.D. Tex. May 10, 1999) ........................................................................... 12

Lehocky v. Tidel Techs., Inc.,
   220 F.R.D. 491 (S.D. Tex. 2004) ......................................................................................... 13

Levitin v. A Pea In The Pod, Inc.,
   1997 WL 160184 (N.D. Tex. Mar. 31, 1997) ....................................................................... 23

In re Mannkind Corp. Sec. Litig.,
    2012 WL 13008151 (C.D. Cal. Dec. 21, 2012) .................................................................... 13

Marcus v. J.C. Penney Co., Inc.,
  2016 WL 8604331 (E.D. Tex. Aug. 29, 2016), adopted by 2017 WL 907996
  (E.D. Tex. Mar. 8, 2017) ............................................................................................... 23, 24

Marcus v. J.C. Penney Co., Inc.,
  2017 WL 6590976 (E.D. Tex. Dec. 18, 2017), adopted by 2018 WL 307024
  (E.D. Tex. Jan. 4, 2018)....................................................................................................... 20

McNamara v. Bre-X Minerals Ltd.,
  214 F.R.D. 424 (E.D. Tex. 2002) ......................................................................................... 10

Mullane v. Cent. Hanover Bank & Tr. Co.,
   339 U.S. 306 (1950) ............................................................................................................ 27




                                                                 iii
Mullen v. Treasure Chest Casino, LLC,
   186 F.3d 620 (5th Cir. 1999) ............................................................................................... 23

N.Y. State Teachers’ Ret. Sys. v. Gen. Motors Co.,
   315 F.R.D. 226 (E.D. Mich. 2016), aff’d sub nom. Marro v. N.Y. State
   Teachers’ Ret. Sys., 2017 WL 6398014 (6th Cir. Nov. 27, 2017) ......................................... 21

Netsky v. Capstead Mortg. Corp.,
   2000 WL 964935 (N.D. Tex. July 12, 2000) ........................................................................ 25

In re OCA, Inc. Sec. & Derivative Litig.,
    2008 WL 4681369 (E.D. La. Oct. 17, 2008) ............................................................ 10, 19, 29

Reed v. Gen. Motors Corp.,
   703 F.2d 170 (5th Cir. 1983) ............................................................................................... 11

Schwartz v. TXU Corp.,
   2005 WL 3148350 (N.D. Tex. Nov. 8, 2005) ........................................................... 20, 28, 29

Slipchenko v. Brunel Energy, Inc.,
    2015 WL 338358 (S.D. Tex. Jan. 23, 2015) ......................................................................... 14

In re Telik, Inc. Sec. Litig.,
    576 F. Supp. 2d 570 (S.D.N.Y. 2008) .................................................................................. 19

Statutes

15 U.S.C. § 78u-4(a)(4) ............................................................................................................. 19

15 U.S.C. § 78u-4(a)(7) ............................................................................................................. 29

28 U.S.C. § 1715 (2005) et seq. ................................................................................................. 28

Other Authorities

Fed. R. Civ. P. 23 ............................................................................................................... passim

Stefan Boettrich & Svetlana Starykh, Recent Trends in Securities Class Action
    Litigation: 2018 Full-Year Review, NERA Economic Consulting, Jan. 29, 2019 ................. 15




                                                                   iv
       Court-appointed Lead Plaintiffs, Alameda County Employees’ Retirement Association

(“ACERA”) and Arkansas Teacher Retirement System (“ATRS” and, together with ACERA,

“Lead Plaintiffs”), and additional named plaintiff Miami Fire Fighters’ Relief and Pension Fund

(“Miami” and, together with Lead Plaintiffs, “Plaintiffs”), respectfully submit this unopposed

motion, pursuant to Federal Rule of Civil Procedure (“Rule”) 23, for entry of the Parties’ agreed-

upon [Proposed] Order Preliminarily Approving Settlement and Providing for Notice

(“Preliminary Approval Order”), which is filed herewith.1

I.     PRELIMINARY STATEMENT

       Following three years of hard-fought litigation, Plaintiffs have reached an agreement to

resolve the Action in exchange for a total of $44,000,000 in cash pursuant to the terms of the

Stipulation (the “Settlement”). If approved, the Settlement will resolve this Action in its entirety.

Plaintiffs now seek the Court’s preliminary approval of the Settlement under Rule 23(e)(1) so that

notice of the Settlement can be disseminated to the Settlement Class and the Settlement Hearing

can be scheduled.

       The Settlement represents an excellent result for the Settlement Class in light of the risks

and challenges of the Action, including the fact that Adeptus Health Inc. (“Adeptus”) filed for

bankruptcy. In agreeing with Defendants2 to resolve the Action, Plaintiffs and Lead Counsel made


1
        All capitalized terms not defined herein shall have the meanings ascribed to them in the
Stipulation and Agreement of Settlement dated November 26, 2019 (“Stipulation”). The
Stipulation is attached as Exhibit A to the accompanying Declaration of Richard A. Russo, Jr.
(“Russo Decl.”). All exhibits referenced herein are attached to the Russo Declaration.
2
        Defendants refer collectively to Thomas S. Hall, Timothy L. Fielding, and Graham B.
Cherrington (collectively, the “Executive Defendants”); entities operating under the trade name
Sterling Partners, SC Partners III, L.P., SCP III AIV THREE-FCER Conduit, L.P., SCP III AIV
THREE-FCER L.P., Sterling Capital Partners III, LLC, Sterling Capital Partners III, L.P., Sterling
Fund Management LLC, Sterling Fund Management Holdings, L.P., and Sterling Fund
Management Holdings GP, LLC (collectively, the “Sterling Defendants”); Richard Covert, Daniel
Rosenberg, Daniel J. Hosler, Steven Napolitano, Ronald L. Taylor, Gregory W. Scott, Jeffrey S.


                                                 1
a fully informed evaluation of the risks of continued litigation and the fairness of resolution at this

time. Plaintiffs respectfully submit that the Settlement appropriately balances Plaintiffs’ objective

of securing the highest possible monetary recovery for the Settlement Class against the significant

risk that they could receive a smaller recovery—or no recovery at all—if Defendants were to

prevail at summary judgment or trial. Further, two key motions were still pending at the time of

settlement—Plaintiffs’ motion for class certification and Defendants’ motions to dismiss the

Second Amended Consolidated Class Action Complaint (“SAC” or “Complaint”)—and adverse

rulings on either of those motions could have resulted in a significantly smaller recovery or no

recovery. Of course, Plaintiffs also faced risk that Defendants could succeed on one or more of

their defenses to loss causation and damages. If so, even if Plaintiffs succeeded in certifying a class

and establishing Defendants’ liability, the recovery could nevertheless be zero.

       The Settlement is particularly beneficial to Settlement Class Members given that, as noted,

Adeptus—the issuer of the securities that form the basis for this Action—filed for bankruptcy in

April 2017, less than six months after the case began. This stayed the Action against Adeptus and

effectively prevented Adeptus from being a potential source of recovery for the Settlement Class

in this Action. Plaintiffs and Lead Counsel took steps to maximize the potential recovery for the

Settlement Class under these circumstances by vigorously pursuing available claims against other

entities, such as the Sterling Defendants and the Underwriter Defendants, and seeking to maximize




Vender, and Stephen M. Mengert (collectively, the “Director Defendants”); Goldman Sachs & Co.
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (n/k/a BofA Securities, Inc.), BMO
Capital Markets Corp., Evercore Group L.L.C., Piper Jaffray & Co., Dougherty & Company LLC,
Deutsche Bank Securities Inc., Morgan Stanley & Co. LLC, and RBC Capital Markets, LLC
(collectively, the “Underwriter Defendants”); and Frank R. Williams, Jr. (“Williams”). Williams,
Daniel J. Hosler, Deutsche Bank Securities Inc., Morgan Stanley & Co. LLC, and RBC Capital
Markets, LLC are no longer defendants in the Action and are considered Defendants solely for
purposes of the Settlement.


                                                  2
recovery against the Executive Defendants and the Director Defendants. But there can be no doubt

that Adeptus’s insolvency made achieving a recovery in this Action more challenging. Particularly

in light of these circumstances, Plaintiffs and Lead Counsel believe that the $44,000,000

Settlement is an excellent result for the Settlement Class.

       In addition, the Settlement is the result of extensive arm’s-length negotiations conducted

with the assistance of one of the most experienced and respected mediators of complex litigations

in the country, former United States District Judge Layn R. Phillips (“Judge Phillips”). The Parties’

settlement discussions included a formal mediation session with Judge Phillips, accompanied by

extensive written submissions, and months of hard-fought negotiations supervised and facilitated

by Judge Phillips. The Settlement was reached only after Judge Phillips made a mediator’s

proposal that the Parties settle the Action within a given range—which each side accepted. Then,

after a few more weeks of negotiations, the Parties subsequently reached an agreement to settle

the Action in its entirety for $44,000,000.

       Plaintiffs and Lead Counsel devoted enormous time, effort, and resources to litigating this

Action. Indeed, by the time the Settlement was reached, Plaintiffs and Lead Counsel had conducted

an extensive investigation, including interviews with former employees of Adeptus, and filed two

detailed complaints, including the operative SAC. They navigated Adeptus’s bankruptcy filing and

its implications for the Action with the assistance of bankruptcy counsel. They also largely

defeated Defendants’ first round of motions to dismiss. Then, Plaintiffs and Lead Counsel engaged

in extensive and far-reaching discovery, which involved obtaining and reviewing more than 2.7

million pages of documents produced by Defendants as well as Adeptus and other non-parties.

Indeed, Lead Counsel took or participated in the depositions of 28 fact witnesses, including each

of the Executive Defendants. Plaintiffs and Lead Counsel fully briefed Plaintiffs’ motion for class




                                                 3
certification (“Motion to Certify”), which included the exchange of expert reports on class

certification and the depositions of the Parties’ experts. They also fully briefed Defendants’

motions to dismiss certain allegations in the SAC (“Second Motions to Dismiss”). In addition, by

the time the Parties reached the Settlement, Plaintiffs and Lead Counsel had spent months working

with multiple experts regarding the merits of Plaintiffs’ securities claims and, indeed, were close

to finalizing and serving several of their opening expert reports on the merits. Lead Counsel were

also preparing for summary judgment motions. Finally, as previously noted, Plaintiffs and Lead

Counsel engaged in months of hard-fought, arm’s-length settlement discussions facilitated by

Judge Phillips, including a formal mediation involving extensive written submissions.

Accordingly, Plaintiffs and Lead Counsel had a detailed and well-developed understanding of the

strengths, weaknesses, and risks of the Action, which informed their determination that the

Settlement is fair, reasonable, and adequate.

       In this motion, Plaintiffs request only that the Court grant preliminary approval of the

Settlement so that notice may be provided to the Settlement Class. Specifically, Plaintiffs request

that this Court enter the proposed Preliminary Approval Order which will, among other things:

(i) grant preliminary approval of the Settlement; (ii) approve the form and manner of providing

notice of the Settlement to the Settlement Class, including the form and content of the Notice,

Claim Form, and Summary Notice; and (iii) schedule the final Settlement Hearing and related

events. At the final Settlement Hearing, following additional briefing and addressing any potential

objections to the Settlement, Plaintiffs and Lead Counsel will ask the Court to make a

determination as to whether, in accordance with Rule 23(e)(2), the Settlement is fair, reasonable,

and adequate.




                                                4
       For the reasons set forth herein, Plaintiffs respectfully submit that the Settlement warrants

preliminary approval and respectfully request that the Court enter the Preliminary Approval Order.

II.    HISTORY OF THE ACTION

       This Action commenced on October 27, 2016 with the filing of a putative securities class

action styled Oklahoma Law Enforcement Retirement System v. Adeptus Health, Inc. et al., Case

No. 6:16-cv-01243-RWS, on behalf of certain purchasers of Adeptus Class A common stock. ECF

No. 1. Three other putative class actions related to Adeptus followed and, on June 23, 2017, the

Court (the Honorable Robert W. Schroeder, III) consolidated these cases and ordered their transfer

from the Tyler Division of the Court to the Sherman Division. ECF No. 69. In the midst of these

filings, in April 2017, Adeptus filed for bankruptcy in the United States Bankruptcy Court for the

Northern District of Texas. ECF No. 47.

       Following briefing, and pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), this Court appointed ACERA and ATRS as Lead Plaintiffs and approved their

selection of Bernstein Litowitz Berger & Grossmann LLP and Kessler Topaz Meltzer & Check,

LLP as Lead Counsel on August 31, 2017. ECF No. 92. On November 21, 2017, Lead Plaintiffs

and additional named plaintiff Miami filed a consolidated complaint, asserting that Defendants

were liable under the federal securities laws for making materially false and misleading statements

about Adeptus’s joint ventures, the nature and sustainability of Adeptus’s prices, patient acuity

levels, and internal controls, including in the offering documents for Adeptus’s June 25, 2014

initial public offering (“IPO”) as well as its secondary offerings in May 2015, July 2015, and June

2016. ECF No. 108.3 Plaintiffs further alleged that the price of Adeptus Class A common stock



3
        Specifically, the consolidated complaint alleged: (i) claims under Section 10(b) of the
Securities Exchange Act of 1934 (“Exchange Act”) and U.S. Securities and Exchange Commission
(“SEC”) Rule 10b-5 promulgated thereunder against the Executive Defendants; (ii) claims under


                                                5
was artificially inflated during the Class Period as a result of Defendants’ allegedly false and

misleading statements, and the price declined when a series of alleged corrective disclosures

beginning in November 2015 began to reveal the truth.

       On February 5, 2018, the Executive Defendants, the Sterling Defendants, the Director

Defendants, and the Underwriter Defendants moved to dismiss the consolidated complaint. ECF

Nos. 119-121, 123. On September 12, 2018, after full briefing of the motions (including sur-

replies), the Court issued a Memorandum Opinion and Order denying in part and granting in part

the motions to dismiss the consolidated complaint. ECF No. 148. Specifically, the Court dismissed

Plaintiffs’ Securities Act claims arising out of the IPO and the May 2015 secondary offering, but

it sustained Plaintiffs’ Securities Act claims arising out of the July 2015 and June 2016 offerings

and all of Plaintiffs’ Exchange Act claims.

       On September 25, 2018, Plaintiffs filed an amended consolidated complaint (the “FAC”),

which conformed Plaintiffs’ allegations to the Court’s Memorandum Opinion and Order. ECF No.

149.4 On November 15, 2018, the defendants named in the FAC filed and served their Answers to

the FAC. ECF Nos. 169-172.

       The Parties commenced fact discovery in September 2018. Plaintiffs spent considerable

time and effort pressing Defendants and Adeptus to produce all relevant documents and served



Section 20(a) of the Exchange Act against the Executive Defendants and certain of the Sterling
Defendants; (iii) claims under Section 11 of the Securities Act of 1933 (“Securities Act”) against
the Executive Defendants, the Director Defendants, and the Underwriter Defendants; (iv) claims
under Section 12(a)(2) of the Securities Act against the Underwriter Defendants; and (v) claims
under Section 15 of the Securities Act against the Executive Defendants and certain of the Sterling
Defendants.
4
        Claims against Daniel J. Hosler were not included in the FAC or SAC because he was not
a director of Adeptus at the time of the two offerings still at issue. Similarly, claims against
Underwriter Defendants Deutsche Bank Securities Inc., Morgan Stanley & Co. LLC, and RBC
Capital Markets, LLC were not included in the FAC or SAC because they were not underwriters
for the July 2015 or June 2016 offerings.


                                                6
document subpoenas on various non-parties. Plaintiffs also won a contested discovery motion for

additional document custodians from the Underwriter Defendants. As a result of these efforts,

Defendants, Adeptus, and non-parties produced more than 2.7 million pages of documents. In

addition, Plaintiffs produced over 27,000 pages of documents to Defendants. Between May 2019

and September 2019, Plaintiffs deposed 28 fact witnesses, including (among others) the Executive

Defendants, other senior executives and employees of Adeptus, employees of various Underwriter

Defendants, certain of the Director Defendants, and non-parties. The Parties also served and

responded to lengthy interrogatories and requests for admission, and exchanged numerous letters

concerning discovery issues.

       On December 7, 2018, Plaintiffs filed their Motion to Certify, including a report from their

expert on market efficiency and common damages methodologies. ECF Nos. 180, 182. Defendants

opposed Plaintiffs’ motion along with accompanying rebuttal expert reports on February 8, 2019.

ECF Nos. 205-06, 213-19. Plaintiffs filed a reply on March 22, 2019, and Defendants filed sur-

replies on May 3, 2019. ECF Nos. 237-38, 240 and 254-60, 262, 264. In connection with the

Motion to Certify, Defendants deposed representatives of Plaintiffs and their investment advisors,

as well as Plaintiffs’ market-efficiency expert, Michael L. Hartzmark, Ph.D. Plaintiffs also deposed

Defendants’ experts, Kenneth M. Lehn and Jack R. Wiener.

       On January 31, 2019, Plaintiffs moved for leave to file a second amended complaint (ECF

Nos. 200-03), which the Court granted on February 16, 2019. ECF No. 223. The SAC expanded

the number of entities related to the Sterling Defendants against whom claims under Section 20(a)

of the Exchange Act and Section 15 of the Securities Act were asserted. The SAC also alleged

insider trading claims under Section 20A of the Exchange Act against the Executive Defendants

and the Sterling Defendants. On March 4 and 5, 2019, certain Defendants filed Motions to Dismiss




                                                 7
seeking to dismiss certain of the claims newly asserted in the SAC. ECF Nos. 224-31. On April 9,

2019, Plaintiffs filed an omnibus brief opposing Defendants’ Motions to Dismiss the SAC. ECF

Nos. 227-31 and 242, 244. On April 24, 2019, Defendants filed their replies (ECF Nos. 246-51)

and on May 8, 2019, Plaintiffs filed their omnibus sur-reply. ECF No. 262.

III.    THE PROPOSED SETTLEMENT

        The Scheduling Order entered by the Court on January 4, 2019 (ECF No. 192) included a

deadline of April 30, 2019 for the Parties to conduct an initial mediation. On April 26, 2019, the

Parties participated in an in-person mediation session with Judge Phillips and his staff. In advance

of that session, the Parties exchanged detailed written submissions regarding the strengths and

weaknesses of Plaintiffs’ claims. The Parties were unable to resolve the Action at the in-person

mediation. However, over the next several months, with the assistance of Judge Phillips, Plaintiffs

continued vigorous settlement negotiations with Defendants while simultaneously continuing

discovery. On October 14, 2019, the Parties reached an agreement in principle to settle the Action,

which was memorialized in a Term Sheet executed that same day. Thereafter, the Parties worked

diligently to negotiate the full settlement terms set forth in the Stipulation and its exhibits.

        In accordance with the Stipulation, Defendants shall pay or cause to be paid the Settlement

Amount of $44,000,000 into the Escrow Account following preliminary approval of the

Settlement. See Stipulation ¶ 8. The Settlement Amount, plus accrued interest, after deduction of

any attorneys’ fees and Litigation Expenses awarded by the Court, Taxes, and Notice and

Administration Costs (the “Net Settlement Fund”), will be distributed among eligible Settlement

Class Members in accordance with a plan of allocation to be approved by the Court (discussed

below in more detail).




                                                   8
        If the Settlement receives the Court’s final approval, Settlement Class Members will

release the “Released Plaintiffs’ Claims.” See Stipulation ¶ 1(rr). The scope of the negotiated

release is reasonable, as it is limited to claims related to the purchase, acquisition, holding, sale, or

disposition of Adeptus Class A common stock during the Class Period and to the allegations, acts,

facts, transactions, statements, events, matters, occurrences, representations, or omissions

involved, set forth, or referred to in any complaint filed in the Action or in any other related action

that has been filed by a member of the Settlement Class. Id.5 Plaintiffs and Lead Counsel

respectfully submit that the Settlement warrants preliminarily approval so that Settlement Class

Members can receive notice and the Court can schedule the final Settlement Hearing.

IV.     THE PROPOSED SETTLEMENT MERITS PRELIMINARY APPROVAL

        A.      Standards Governing Approval of Class Action Settlements

        Courts have long recognized a strong policy and presumption in favor of class action

settlements. See, e.g., Cotton v. Hinton, 339 F.2d 1326, 1331 (5th Cir. 1977) (noting “overriding

public interest in favor of settlement,” “[p]articularly in class action suits”). Moreover, “[t]he law

favors settlement, particularly in class actions and other complex cases where substantial judicial

resources can be conserved by avoiding formal litigation.” In re Gen. Motors Corp. Pick-Up Truck

Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 784 (3d Cir. 1995).

        Rule 23(e) requires judicial approval of a compromise of claims brought on a classwide

basis. See Fed. R. Civ. P. 23(e). Judicial approval of a class action settlement is a two-step




5
        As the Court is aware, certain Adeptus stockholders who would otherwise be included in
the Settlement Class have been pursuing their own separate litigation under state law based on
similar conduct at issue in this Action. It is unclear whether these stockholders will continue to
pursue their individual actions or participate in the Settlement. The negotiated release language
thus contemplates that such former stockholders cannot simultaneously participate in the
Settlement while maintaining their separate, related state law action.


                                                   9
process—first, the Court performs a preliminary review of the terms of the proposed settlement to

determine whether to send notice of the proposed settlement to the class, see Fed. R. Civ. P.

23(e)(1); and, second, after notice has been provided and a hearing has been held, the Court

determines whether to grant final approval of the settlement, see Fed. R. Civ. P. 23(e)(2). See Del

Carmen v. R.A. Rogers, Inc., 2018 WL 4701824, at *5 (W.D. Tex. Apr. 25, 2018), adopted by

2018 WL 4688774 (W.D. Tex. June 13, 2018) (“Trial court review of a class action settlement

proposal is a two-step process: preliminary approval and a subsequent final approval after a

fairness hearing.”).

       A court should grant preliminary approval to authorize notice of a settlement to the class

upon a finding that it “will likely be able” to (i) finally approve the settlement under Rule 23(e)(2)

and (ii) certify the class for purposes of the settlement. See Fed. R. Civ. P. 23(e)(1)(B). At the

preliminary approval stage, a court’s review is less stringent than at the final approval stage. See

In re OCA, Inc. Sec. & Derivative Litig., 2008 WL 4681369, at *11 (E.D. La. Oct. 17, 2008).

Courts will ordinarily grant preliminary approval of a settlement where, as here,

“the proposed settlement discloses no reason to doubt its fairness, has no obvious deficiencies,

does not improperly grant preferential treatment to class representatives or segments of the

class, does not grant excessive compensation to attorneys, and appears to fall within the range of

possible approval, the court should grant preliminary approval.” Id.; see also McNamara v. Bre-X

Minerals Ltd., 214 F.R.D. 424, 430 (E.D. Tex. 2002) (“[i]f the preliminary evaluation of the

proposed settlement does not disclose grounds to doubt its fairness or other . . . deficiencies . . .

and appears to fall within the [range] of possible approval, the court should direct that notice under

Rule 23(e) be given to the class members of a formal fairness hearing . . .”) (citation omitted).




                                                 10
       In considering final approval of the Settlement, Federal Rule 23(e)(2) provides that the

Court consider whether:

       (A) the class representatives and class counsel have adequately represented the
       class; (B) the proposal was negotiated at arm’s length; (C) the relief provided for
       the class is adequate, taking into account: (i) the costs, risks, and delay of trial and
       appeal; (ii) the effectiveness of any proposed method of distributing relief to the
       class, including the method of processing class-member claims; (iii) the terms of
       any proposed award of attorneys’ fees, including timing of payment; and (iv) any
       agreement required to be identified under Rule 23(e)(3); and (D) the proposal treats
       class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).6 Each of these factors is satisfied here and, thus, preliminary approval is

appropriate.

       B.      The Court “Will Likely Be Able to” Approve the Proposed Settlement Under
               Rule 23(e)(2)

               1.      “Procedural” Aspects of the Settlement Satisfy Rule 23(e)(2)

       Rule 23(e)(2)’s first two factors “look[] to the conduct of the litigation and of the

negotiations leading up to the proposed settlement.” Fed. R. Civ. P. 23(e)(2) advisory committee

note to 2018 amendment. Courts may consider “the nature and amount of discovery in this or other

cases, or the actual outcomes of other cases, [which] may indicate whether counsel negotiating on

behalf of the class had an adequate information base.” Id.; see also In re Heartland Payment Sys.,

Inc. Customer Data Sec. Breach Litig., 851 F. Supp. 2d 1040, 1063 (S.D. Tex. 2012)



6
        In determining whether to grant final approval of the Settlement, the Court will also be
asked to consider the Fifth Circuit’s long-standing approval factors, many of which overlap with
the Rule 23(e)(2) factors: “(1) the existence of fraud or collusion behind the settlement; (2) the
complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings and the
amount of discovery completed; (4) the probability of plaintiffs’ success on the merits; (5) the
range of possible recovery; and (6) the opinions of class counsel, class representatives, and absent
class members.” Reed v. Gen. Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983); see also Fed. R.
Civ. P. 23(e)(2) advisory committee note to 2018 amendment (noting that the Rule 23(e)(2) factors
are not intended to “displace” any factor previously adopted by the Courts of Appeals, but “rather
to focus the court and the lawyers on the core concerns of procedure and substance that should
guide the decision whether to approve the proposal”).


                                                 11
(“presumption of fairness, adequacy, and reasonableness may attach to a class action settlement

reached in arm’s length negotiations between experienced, capable counsel after meaningful

discovery”) (citation omitted).

       This Settlement embodies all the hallmarks of a procedurally fair resolution under Rule

23(e)(2). First, as detailed above, the Parties have been litigating this Action since October 2016.

Lead Counsel’s settlement posture was informed by, among other things, the significant work

performed in investigating and drafting two substantive amended complaints, responding to two

rounds of motions to dismiss, and substantial discovery, including, voluminous written

interrogatories and requests for admission, the analysis of over 2.7 million pages of productions

and active participation in 38 depositions, including of the Executive Defendants. Lead Counsel

also prepared and reviewed extensive written mediation submissions, engaged in full briefing on

class certification, and participated in extensive consultation with multiple class certification and

merits-related experts. Fully aware of the strengths and weaknesses of the claims and defenses in

this Action, Lead Counsel—who have extensive experience litigating securities class actions—

conducted the settlement negotiations seeking to achieve the best possible result for the Settlement

Class, while at the same time accounting for the risks of continued litigation. See, e.g., Heartland,

851 F. Supp. 2d at 1065 (finding support for settlement where “[t]he parties have shown that they

possessed sufficient information to gauge the strengths and weaknesses of the claims and

defenses”); In re Lease Oil Antitrust Litigation (No. II), 186 F.R.D. 403, 432 (S.D. Tex. May 10,

1999) (“Considering the detailed analysis of the experts, the apparent knowledgeability of class

counsel, and the sheer mass of documents available to litigants, there is every indication that class




                                                 12
counsel has had a sufficient understanding of the claims involved in this [case] in order to

negotiate an appropriate settlement.”).7

       Additionally, Plaintiffs—sophisticated institutional investors who suffered substantial

losses as a result of their purchases of Adeptus Class A common stock during the Class Period—

have claims that are typical of and coexistent with those of other Settlement Class Members.

Moreover, like the rest of the Settlement Class, Plaintiffs have an interest in obtaining the largest

possible recovery from Defendants. See Lehocky v. Tidel Techs., Inc., 220 F.R.D. 491, 502-03

(S.D. Tex. 2004) (“all class members are united in asserting a common right, such as achieving

the maximum possible recovery for the class”).

       Second, the Parties’ settlement negotiations were at arm’s-length and facilitated by one of

the most experienced securities class action mediators in the United States, Judge Phillips. The

Parties’ negotiations included a formal, in-person mediation session before Judge Phillips on April

26, 2019. While the April 2019 mediation ended without a settlement, the Parties, with Judge

Phillips’s assistance, continued their negotiations for several months. These negotiations

culminated in the Parties’ agreement in principle to resolve the Action for $44,000,000. See, e.g.,

Billitteri v. Sec. Am., Inc., 2011 WL 3586217, at *10 (N.D. Tex. Aug. 4, 2011) (finding no

collusion in settlement reached through counsel’s diligent arm’s-length negotiations before a

neutral mediator); In re Mannkind Corp. Sec. Litig., 2012 WL 13008151, at *5 (C.D. Cal. Dec. 21,

2012) (“The Court is completely confident that the negotiations and mediation [conducted by




7
         See also DeHoyos v. Allstate Corp., 240 F.R.D. 269, 292 (W.D. Tex. 2007) (“The
endorsement of class counsel is entitled to deference, especially in light of class counsel’s
significant experience in complex civil litigation and their lengthy opportunity to evaluate the
merits of the claims.”); Cotton, 559 F.2d at 1330 (recognizing that, because as class counsel tends
to be the most familiar with the intricacies of a class action lawsuit and settlement, “the trial court
is entitled to rely upon the judgment of experienced counsel for the parties”).


                                                  13
Judge Phillips] were conducted at arm’s length, were the product of rational compromise on the

part of all involved, and were in no way collusive.”).

       Thus, the Settlement was informed by Plaintiffs and Lead Counsel’s extensive knowledge

of the facts of the case and the strengths and weaknesses of the claims and defenses asserted, and

it was the product of several months of vigorous, arm’s-length negotiations supervised and

facilitated by an experienced mediator.

               2.      The Settlement’s Terms Are Adequate and Equitable

       Rules 23(e)(2)(C) and 23(e)(2)(D) direct the Court to evaluate whether “the relief provided

for the class is adequate” and “the proposal treats class members equitably relative to each other.”

Fed. R. Civ. P. 23(e)(2)(C)-(D). Here, the Settlement represents a very favorable result for the

Settlement Class. Furthermore, Lead Counsel, with the assistance of Plaintiffs’ damages

consultant, have proposed a plan for allocating the Settlement proceeds that ensures all Settlement

Class Members will be treated equitably relative to their respective losses.

                       a.      The Settlement Provides Substantial Relief, Especially in Light
                               of the Costs, Risks, and Delay of Further Litigation

       A key factor to be considered in assessing the approval of a class action settlement is

plaintiff’s likelihood of success on the merits, balanced against the relief offered in settlement. In

making this assessment, the Court should consider “whether the settlement’s terms fall within a

reasonable range, given the likelihood of the plaintiffs’ success on the merits.” Slipchenko v.

Brunel Energy, Inc., 2015 WL 338358, at *11 (S.D. Tex. Jan. 23, 2015) (citation omitted); see

also Heartland, 851 F. Supp. 2d at 1067 (this consideration “can take into account the challenges

to recovery at trial that could preclude the class from collecting altogether, or from only obtaining

a small amount”) (citation omitted).




                                                 14
       The Settlement provides for a cash recovery of $44,000,000. This is an excellent result in

light of the circumstances of this case, including that the issuer of the securities forming the basis

for the Action declared bankruptcy. Plaintiffs’ damages consultant has estimated the maximum

theoretical aggregate damages in this Action to be approximately $850 million. Using this

theoretical number, the Settlement represents approximately 5% of the conceivable maximum

damages. This is significantly more than the median recovery obtained in recent securities class

actions in which a similar damages amount was at issue.8

       But this theoretical maximum damages amount does not account in any way for the fact

that Adeptus was bankrupt and thus not a potential source of recovery. Importantly, it also assumes

that Plaintiffs would be able to prove damages based on all five alleged corrective disclosures and

that they would not need to disaggregate, or parse out, confounding non-fraud related information

on any of those dates. Plaintiffs, however, faced risk in proving all of those alleged corrective

disclosures if the Action had continued. Indeed, Defendants argued that none of the alleged

corrective disclosures caused damages arising from the alleged fraud—and vigorously argued that

Plaintiffs had no chance in establishing at least four of the alleged corrective disclosures. If

Defendants succeeded in having one or more of the alleged corrective disclosures dismissed at

summary judgment, or succeeded in proving that Plaintiffs had to disaggregate purportedly


8
         See Stefan Boettrich & Svetlana Starykh, Recent Trends in Securities Class Action
Litigation: 2018 Full-Year Review, NERA Economic Consulting, Jan. 29, 2019 (“NERA Report”),
at 35 (finding median settlement between 1996 and 2018 in securities cases with investor losses
between $600 million and $999 million recovered 1.6% of investor losses and between $400
million and $599 million recovered 1.8% of investor losses). A copy of the NERA Report is
attached to the Russo Declaration as Exhibit B. See also In re Fed. Nat’l Mortg. Ass’n Sec.,
Derivative, & “ERISA” Litig., 4 F. Supp. 3d 94, 103 (D.D.C. 2013) (settlement value
approximating “4-8% of the ‘best case scenario’ potential recovery” deemed reasonable); In re
China Sunergy Sec. Litig., 2011 WL 1899715, at *5 (S.D.N.Y. May 13, 2011) (noting that the
average settlement in securities class actions range from 3% to 7% of the class’s total estimated
losses).


                                                 15
confounding information, damages would be smaller or even zero. By way of illustration, if

Defendants’ had prevailed in their argument that four out of the five alleged corrective disclosures

did not cause Plaintiffs’ or other Settlement Class Members’ losses, leaving only the November

2016 disclosure, maximum recoverable damages would be an estimated $480 million. The

Settlement represents approximately 9% of this damages amount, which still assumes success by

Plaintiffs on all liability issues, including the stringent scienter standard. Accordingly, the recovery

obtained here would be a good recovery in any securities litigation case, but is particularly

outstanding in light of Adeptus’s bankruptcy, which eliminated the Company as a potential source

of recovery in this Action, and the other risks inherent to the case.

       If the Action had continued, Plaintiffs and the Settlement Class would have faced numerous

risks that could have precluded securing any recovery at all, let alone a recovery greater than the

Settlement Amount. Indeed, the Settlement came at a moment of substantial uncertainty in the

Action, with Plaintiffs’ Motion to Certify and Defendants’ Second Motions to Dismiss pending.

Although Plaintiffs and their counsel were confident of their prospects of success on these motions,

an adverse decision on either one could have drastically altered the scope of the class or the

quantum of recoverable damages. And even if Plaintiffs succeeded in obtaining certification of the

full class, they still faced likely summary judgment motions, Daubert motions, trial, and appeals.

       More specifically, with respect to liability, Plaintiffs faced the substantial risk that they

would be unable to establish that Defendants Hall, Fielding, and Cherrington knowingly or

recklessly made material misrepresentations and omissions to the market during the Class Period,

including in the offering documents for the relevant public securities offerings. Indeed, the

Executive Defendants vigorously claimed that they made no misrepresentations and, even if they

did, it was inadvertent and therefore they had no scienter. The Sterling Defendants claimed that




                                                  16
they had no control over Adeptus, pointing to their reduction in Adeptus holdings over the Class

Period. Plaintiffs also faced the risk that they would be unable to prove that these Defendants sold

Adeptus securities while in possession of material non-public information.

       Defendants also had substantial affirmative defenses to liability. For example, Plaintiffs

faced the risk that the Director Defendants and the Underwriter Defendants would prevail on their

due diligence defense, which could have absolved them of liability under the Securities Act.

       As noted above, Plaintiffs also would have confronted considerable risks in proving that

Defendants’ alleged misrepresentations and omissions caused Plaintiffs’ and the Settlement

Class’s alleged losses, and in establishing damages and the amount thereof. For example, with

respect to Plaintiffs’ Section 11 claims under the Securities Act, Defendants repeatedly attacked

whether Settlement Class Members could “trace” their purchases to an offering. Moreover, to

prove loss causation and damages on Plaintiffs’ other claims, Plaintiffs would have to rely on

expert testimony. At trial, many crucial issues would thus turn on an unpredictable “battle of

experts.” See In re Bear Stearns Cos., Inc. Sec. Deriv. and ERISA Litig., 909 F. Supp. 2d 259, 267

(S.D.N.Y. 2012) (“When the success of a party’s case turns on winning a so-called ‘battle of

experts,’ victory is by no means assured.”). Even if Plaintiffs established Defendants’ liability

under the federal securities laws, damages would be significantly smaller or even zero if

Defendants prevailed on their loss causation and damages arguments.

       Finally, given Adeptus’s bankruptcy filing during the pendency of the Action, as well as

other facts learned through discovery, Plaintiffs faced the substantial risk that, even if they

prevailed at trial, the Defendants found to be liable would be unable to satisfy the judgment entered

by the Court. Meanwhile, each Defendant could potentially establish that their proportion of any

liability was minute, which could cap their responsibility for damages at a relatively small amount.




                                                 17
In short, the Action presented unique recovery issues that further counsel in favor of a negotiated

resolution.

       The Settlement avoids all of these risks and achieves a substantial recovery without the

need for prolonged and uncertain litigation. The Settlement also avoids the considerable expense

of continued litigation, which could have gone through summary judgment, trial, and a lengthy

appeals process. See generally Klein v. O’Neal, Inc., 705 F. Supp. 2d 632, 651 (N.D. Tex. 2010)

(“When the prospect of ongoing litigation threatens to impose high costs of time and money on

the parties, the reasonableness of approving a mutually-agreeable settlement is strengthened.”).

                      b.      The Proposed Settlement Does Not Unjustly Favor Any
                              Settlement Class Member

       The Court must also ultimately assess the Settlement’s effectiveness in equitably

distributing relief to members of the Settlement Class. Fed. R. Civ. P. 23(e)(2)(C)(ii). Here, too,

the Court can readily find the Settlement will likely earn approval. The Plan of Allocation that

Plaintiffs propose (the “Plan”) provides for an effective means of distributing the Net Settlement

Fund to the Settlement Class, and treats Settlement Class Members “equitably relative to each

other” based on their transactions in Adeptus Class A common stock, as well as the specific claims

they have under the federal securities laws. See Fed. R. Civ. P. 23(e)(2)(D).

       An “allocation formula ‘need only have a reasonable, rational basis, particularly if

recommended by “experienced and competent” class counsel.’” In re Dell Inc., Sec. Litig., 2010

WL 2371834, at *10 (W.D. Tex. June 11, 2010), aff’d sub nom. Union Asset Mgmt. Holding A.G.

v. Dell, Inc., 669 F.3d 632 (5th Cir. 2012) (citation omitted). Here, the Plan provides for

distribution of the Net Settlement Fund to Settlement Class Members who submit timely and valid

Claim Forms demonstrating a loss on their transactions in Adeptus Class A common stock

purchased or otherwise acquired during the Class Period. The formula to apportion the Net



                                                18
Settlement Fund among Settlement Class Members, which was developed in consultation with

Plaintiffs’ damages consultant, is based on the estimated amount of artificial price inflation in

Adeptus Class A common stock over the course of the Class Period that was allegedly caused by

Defendants’ misconduct.

       Further, the Plan apportions the Net Settlement Fund among Settlement Class Members

based on when they purchased, acquired, and/or sold their Adeptus Class A common stock,

including whether they purchased their shares in an offering or on the open market, and whether

they purchased shares “contemporaneously” with certain sales of Adeptus Class A common stock

by certain Defendants. For Settlement Class Members who have Section 11 and/or Section 20A

claims, the Plan provides an appropriate enhancement to their Section 10(b) losses. See In re Telik,

Inc. Sec. Litig., 576 F. Supp. 2d 570, 580 (S.D.N.Y. 2008) (“A reasonable plan may consider the

relative strengths and values of different categories of claims.”). This method ensures that

Settlement Class Members’ recoveries are based upon the relative losses they sustained, and

eligible Settlement Class Members will receive a pro rata distribution from the Net Settlement

Fund calculated in the same manner. See, e.g., OCA, 2009 WL 512081, at *6 (granting final

approval to settlement and plan of allocation that compensated claimants on a pro rata basis

according to claimants’ recognized loss); Dell, 2010 WL 2371834, at *10 (same).9

                       c.     The Anticipated Request for Attorneys’ Fees is Reasonable

       The Notice provides that Lead Counsel will apply for an award of attorneys’ fees not to

exceed 25% of the Settlement Fund, plus reimbursement of reasonable expenses. A fee of up to




9
         The proposed Notice also explains that Lead Counsel’s request for expenses may include
a request for reimbursement of Plaintiffs’ “reasonable costs and expenses . . . directly relating to
the[ir] representation of the [Settlement Class]”, as permitted by the PSLRA. See 15 U.S.C. § 78u-
4(a)(4).


                                                19
25% is reasonable here, and is supported by case law in this Circuit. See, e.g., Marcus v. J.C.

Penney Co., Inc., 2017 WL 6590976, at *6 (E.D. Tex. Dec. 18, 2017), adopted by 2018 WL 307024

(E.D. Tex. Jan. 4, 2018) (“[i]t is not unusual for attorneys’ fees awarded under the percentage

method to range between 25% to 30% of the fund or more”); Schwartz v. TXU Corp., 2005 WL

3148350, at *27 (N.D. Tex. Nov. 8, 2005) (“courts throughout this Circuit regularly award fees of

25% and more often 30% or more of the total recovery under the percentage-of-the recovery

method”).

       A fee of up to 25% of the Settlement Fund would also befit the substantial risks that Lead

Counsel undertook in expending enormous time, effort, and resources in pursuing the claims in

this Action and obtaining the excellent recovery for the benefit of the Settlement Class. Further,

Settlement Class Members will have an opportunity to weigh in on the fee request before the

Settlement Hearing, where the Court will decide what that fee should be.

                      d.      Plaintiffs Have Identified All Agreements Made in Connection
                              with the Settlement

       In connection with the Settlement, the Parties also have entered into a confidential

Supplemental Agreement regarding requests for exclusion, dated November 26, 2019. See

Stipulation ¶ 37. The Supplemental Agreement sets forth the conditions under which Defendants

can exercise a right to withdraw from the Settlement in the event that requests for exclusion from

the Settlement Class—i.e., opt-outs—exceed certain agreed-upon conditions stated in the

Supplemental Agreement (“Termination Threshold”).10 As is standard practice in securities class

actions, the Supplemental Agreement is not being made public solely to avoid incentivizing the



10
       This type of agreement is standard in securities class actions and has no negative impact
on the fairness of the Settlement. See, e.g., Hefler v. Wells Fargo & Co., 2018 WL 4207245, at
*11 (N.D. Cal. Sept. 4, 2018) (“The existence of a termination option triggered by the number of
class members who opt out of the Settlement does not by itself render the Settlement unfair.”).


                                               20
formation of a group of opt-outs who are motivated to exclude themselves for the sole purpose of

leveraging the Termination Threshold to exact an individual settlement. See N.Y. State Teachers’

Ret. Sys. v. Gen. Motors Co., 315 F.R.D. 226, 240 (E.D. Mich. 2016), aff’d sub nom. Marro v. N.Y.

State Teachers’ Ret. Sys., 2017 WL 6398014 (6th Cir. Nov. 27, 2017) (“The opt-out threshold ‘is

typically not disclosed and is kept confidential to encourage settlement and discourage third parties

from soliciting class members to opt out.’”) (citation omitted). Pursuant to its terms, the

Supplemental Agreement may be submitted to the Court in camera or under seal.

           In addition, as noted above, the Parties entered into a Term Sheet prior to the Stipulation

that memorialized all material terms of their agreement in principle to resolve the Action. The

Term Sheet has now been superseded by the Stipulation. The Stipulation, Supplemental

Agreement, and Term Sheet are the only agreements concerning the Settlement entered into by the

Parties.

V.         THE PROPOSED SETTLEMENT CLASS SHOULD BE CERTIFIED

           In connection with final approval, the Court will be asked to certify the Settlement Class—

for settlement purposes only—pursuant to Rules 23(a) and 23(b)(3). At the preliminary approval

stage the Court should determine whether it “will likely be able to” grant certification to the

proposed Settlement Class at final approval. Fed. R. Civ. P. 23(e)(1)(B).

           Courts have long acknowledged the propriety of a settlement class. See Amchem Prods.,

Inc. v. Windsor, 521 U.S. 591, 619-22 (1997); In re IMAX Sec. Litig., 283 F.R.D. 178, 186

(S.D.N.Y. 2012) (certification of a settlement class “has been recognized throughout the country

as the best, most practical way to effectuate settlements involving large numbers of claims by

relatively small claimants”). A settlement class, however, like all other certified classes, must

satisfy the requirements of Rules 23(a) and 23(b), although the manageability concerns of Rule




                                                   21
23(b)(3) are not at issue. See Amchem, 521 U.S. at 593 (“[w]hether trial would present intractable

management problems . . . is not a consideration when settlement-only certification is requested”).

       Here, the proposed Settlement Class is defined in the Stipulation as: all persons and entities

who purchased or otherwise acquired Adeptus Class A common stock from June 25, 2014 through

March 1, 2017, inclusive, and were damaged thereby.11 See Stipulation ¶ 1(ww). The Settlement

Class definition is consistent with that proposed in Plaintiffs’ Motion to Certify. See generally

ECF Nos. 180, 182. As demonstrated in Plaintiffs’ Motion to Certify briefing and below, the

proposed Settlement Class readily satisfies the requirements of Rules 23(a) and 23(b)(3).

       A.      The Settlement Class Satisfies Rule 23(a)’s Requirements

       Certification is appropriate under Rule 23(a) if:

       (1) the class is so numerous that joinder of all members is impracticable; (2) there
       are questions of law or fact common to the class; (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a); see also Amchem, 521 U.S. at 613. The Settlement Class satisfies each of

these requirements.

       First, Rule 23(a)(1), which requires a class to be “so numerous that joinder of all members

is impracticable,” is “assumed to have been met in class action suits involving nationally traded


11
         Included in the Settlement Class are all persons and entities who purchased shares of
Adeptus Class A common stock on the open market and/or pursuant or traceable to the July 29,
2015 and June 8, 2016 Offerings during the Class Period. The Settlement Class includes a subclass
of all persons who purchased Adeptus Class A common stock contemporaneously with sales of
Adeptus securities made or caused by Defendants Hall, Fielding, Cherrington, and the Sterling
Defendants in connection with Adeptus’s July 2015 and June 2016 secondary public offerings of
Adeptus Class A common stock, and were damaged thereby (the “20A Sub-Class”). Excluded
from the Settlement Class and 20A Sub-Class are Defendants, Adeptus’s estate in bankruptcy (and
its Litigation Trustee), Adeptus’s Officers and directors, all Immediate Family Members, legal
representatives, heirs, successors, or assigns of any of the foregoing, and any entity in which any
Defendant or group of Defendants has or had during the Class Period a majority ownership interest.
Also excluded from the Settlement Class are any persons and entities who or which exclude
themselves by submitting a request for exclusion that is accepted by the Court.


                                                 22
securities”—as is the case here. Marcus v. J.C. Penney Co., Inc., 2016 WL 8604331, at *1, 2 (E.D.

Tex. Aug. 29, 2016), adopted by 2017 WL 907996 (E.D. Tex. Mar. 8, 2017). Adeptus Class A

common stock was actively traded on the New York Stock Exchange throughout the Class Period

and as of July 2016, Adeptus had 16,280,397 shares of common stock outstanding. ECF No. 203

at ¶ 399. For this reason, Settlement Class Members are likely to number in the thousands. See

Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 624 (5th Cir. 1999) (class of 100-150

members satisfied numerosity); see also Levitin v. A Pea In The Pod, Inc., 1997 WL 160184, at

*5 n.5 (N.D. Tex. Mar. 31, 1997) (numerosity satisfied where “1.25 million shares of stock were

sold nationwide”). Therefore, Settlement Class Members are sufficiently numerous that joinder of

all members would be impracticable, and numerosity is met.

       Second, the threshold for the Rule 23(a)(2) commonality requirement “is not high,” and “is

met when there is at least one issue, the resolution of which will affect all or a significant number

of the putative class members.” Marcus, 2016 WL 8604331, at *3 (citation omitted); see also In

re Cobalt Int’l Energy, Inc. Sec. Litig., 2017 WL 2608243, at *2 (S.D. Tex. June 15, 2017)

(commonality requires class members’ claims share a common issue of law or fact “whose

resolution ‘will resolve an issue that is central to the validity of each [member’s] claims in one

stroke’”) (citation omitted). The claims asserted in the Action present questions of law and fact

common to all Settlement Class Members, including whether: (i) Defendants misstated or omitted

material facts, including in the offering materials for Adeptus’s Class A common stock;

(ii) Defendants acted with scienter; (iii) Defendants’ misstatements and omissions caused

economic harm to the Settlement Class; (iv) the Executive and Sterling Defendants controlled

Adeptus; and (v) the Executive and Sterling Defendants traded in possession of material non-

public information. See KB Partners I. L.P. v. Barbier, 2013 WL 2443217, at *11 (W.D. Tex. June




                                                 23
4, 2013) (finding commonality where “every class member’s allegations of securities fraud arise

from the same basic set of facts”). Thus, commonality is satisfied.

       Third, Rule 23(a)(3)’s typicality requirement is satisfied if plaintiff’s claims “arise from a

similar course of conduct and share the same legal theory” as the class. Cobalt, 2017 WL 2608243,

at *2. “Like commonality, the test for typicality is not demanding. . . . The critical inquiry is

whether the class representative’s claims have the same essential characteristics of those of the

putative class.” Marcus, 2016 WL 8604331, at *3 (citation omitted). Here, Plaintiffs’ claims are

typical of those of other Settlement Class Members—they purchased Adeptus Class A common

stock during the Class Period at prices allegedly inflated by Defendants’ alleged misconduct and

were harmed when the relevant truth was revealed. See City of Pontiac Gen. Emps.’ Ret. Sys. v.

Dell Inc., 2018 WL 1558571, at *3 (W.D. Tex. Mar. 29, 2018) (typically met where plaintiff’s and

class’s claims “arise from their investment in Dell stock during the Class Period and . . . was a

result of Defendants’ material misrepresentations”). Further, the proof that Plaintiffs would present

to establish their claims would also prove the Settlement Class’s claims. Thus, typicality is

established.

       Fourth, Rule 23(a)(4)’s adequacy prong “mandates an inquiry into the zeal and competence

of the representative’s counsel and into the willingness and ability of the representative to take an

active role in and control the litigation and to protect the interests of absentees.” Id., at *4. This

inquiry encompasses the class representatives, their counsel, and the relationship between the two,

and “serves to uncover conflicts of interest between named parties and the class they seek to

represent.” Marcus, 2016 WL 8604331, at *3 (citation omitted). Based upon their substantial

purchases of Adeptus Class A common stock and the losses they suffered as a result of Defendants’

alleged misconduct, Plaintiffs’ interests are directly aligned with the interests of other Settlement




                                                 24
Class Members, who were allegedly injured in the same manner, and they share the common

objective of maximizing their recovery from Defendants. In addition, Plaintiffs are sophisticated,

institutional investors which Congress deems particularly qualified to serve as class

representatives. See Netsky v. Capstead Mortg. Corp., 2000 WL 964935, at *5 (N.D. Tex. July 12,

2000) (“Congress has expressed its preference for securities fraud litigation to be directed by large

institutional investors”). Lead Counsel also have substantial experience and expertise in complex

civil litigation, particularly the litigation of securities class actions, and were fully capable of

prosecuting this Action. See generally ECF No. 19, Exs. 7 and 8.

       B.      The Settlement Class Satisfies Rule 23(b)(3)’s Requirements

       To certify a class under Rule 23(b)(3), a court must find that “questions of law or fact

common to class members predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and effectively adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3). Rule 23(b)(3) is “designed to secure judgments binding

all class members save those who affirmatively elect[] to be excluded,” where a class action will

“achieve economies of time, effort, and expenses, and promote . . . uniformity of decision as to

persons similarly situated, without sacrificing procedural fairness or bringing about other

undesirable results.” Amchem, 521 U.S. at 614-15.

       As discussed above, the common issues relating to Defendants’ liability predominate over

any individualized issues. Indeed, the Supreme Court has noted that predominance is “readily met”

in securities fraud cases. Amchem, 521 U.S. at 625; see also In re Elec. Data Sys. Corp. Sec. Litig.,

226 F.R.D. 559, 570 (E.D. Tex. 2005) aff’d, Feder v. Elec. Data Sys. Corp., 429 F.3d 125 (5th Cir.

2005) (“predominance is a test readily met in certain cases alleging consumer or securities fraud

or violation of antitrust laws”). Here, Plaintiffs’ Securities Act claims rest on a common set of

misstatements and omissions in the offering documents and thus, turn, in large part, on the


                                                 25
common, class-wide question of whether the offering documents contained material

misrepresentations or omissions. See Cobalt, 2017 WL 2608243, at *4 (predominance met in case

asserting Securities Act claims). Similarly, the core liability issues of Plaintiffs’ Exchange Act

claims—falsity, materiality, scienter, and loss causation—are issues whose proof can be made on

a classwide basis.12

        This Action also is the superior method of litigating these claims. In assessing

“superiority,” courts evaluate: “(A) the class members’ interest in individually controlling their

separate actions, (B) the extent and nature of existing litigation by class members concerning the

same claims, (C) the desirability of concentrating the litigation in the particular forum, and (D) the

likely difficulties of managing a class action.” Elec. Data Sys., 226 F.R.D. at 570; Fed R. Civ. P.

23(b)(3). Each of these factors weighs in favor of superiority here. To date, only one other litigation

has been filed challenging the same or similar conduct at issue in the Action. That action was filed

on an individual basis and does not seek certification of an investor class. Given the significant

settlement recovery in this Action, Adeptus’s bankruptcy, and all of the challenges Plaintiffs

encountered over the past three years of litigation, it is unlikely that other Settlement Class

Members will have an interest in individually controlling a separate action. In addition, without




12
        Materiality “is an objective [question], involving the significance of an omitted or
misrepresented fact to a reasonable investor,” thus “can be proved through evidence common to
the class” and “is a common question[n] for purposes of Rule 23(b)(3).” Amgen Inc. v. Conn Ret.
Plans & Trust Funds, 568 U.S. 455, 467 (2013). (citation omitted) (second alteration in original).
The same is the case for loss causation, scienter, and falsity. See Erica P. John Fund, Inc.
Haliburton Co., 563 U.S. 804, 812 (2011) (loss causation “requires a plaintiff to show that a
misrepresentation that affected the integrity of the market price also caused a subsequent economic
loss,” but need not be shown at the class certification stage) (emphasis in original); Elec. Data
Sys., 226 F.R.D. at 570 (“Here, the liability issues turn upon whether Defendants made materially
false and misleading statements with the required scienter . . . . If Defendants are liable to [plaintiff]
for these statements, they are liable to all other class members for the same statements, so common
questions predominate”).


                                                   26
the settlement class device, Defendants could not obtain a class-wide release, and therefore would

have had little, if any, incentive to enter into the Settlement. And, certification of a class for

settlement purposes will allow the Settlement to be administered in an organized and efficient

manner.

       In sum, for all of the foregoing reasons, and those previously briefed before the Court, the

Settlement Class meets all of the requirements of Rules 23(a) and 23(b)(3). It is likely that, in

connection with final approval of the Settlement, the Court will be able to certify the Settlement

Class for purposes of settlement.

VI.    THE PROPOSED FORMS AND METHOD OF NOTICE TO THE SETTLEMENT
       CLASS SHOULD BE APPROVED

       Rule 23(c)(2) requires notice to be “the best notice that is practicable under the

circumstances.” Fed. R. Civ. P. 23(c)(2)(B). Further, notice must be “reasonably calculated, under

all the circumstances, to apprise interested parties of the pendency of the action and afford them

an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S.

306, 314 (1950).

       Here, as outlined in the Preliminary Approval Order, the Claims Administrator13 will mail,

by first-class mail or e-mail, the Notice and Claim Form to all Settlement Class Members who can

be identified through reasonable effort, including through the list of Adeptus Class A common

stock record holders during the Class Period to be provided by Adeptus’s successor. To

disseminate notice, the Claims Administrator will also utilize its proprietary list of banks, brokers,



13
        In connection with preliminary approval, Plaintiffs also request that the Court approve
Lead Counsel’s retention of A.B. Data Ltd. (“A.B. Data”) as the Claims Administrator for the
Settlement. Selected following a formal bidding process, A.B. Data is a nationally recognized
notice and claims administration firm that has successfully administered numerous complex
securities class action settlements. A copy of A.B. Data’s résumé is attached as Exhibit C to the
Russo Declaration. See also www.abdataclassaction.com.


                                                 27
and other nominees that purchase securities on behalf of beneficial owners (“Nominees”). In

addition, the Summary Notice will be published in The Wall Street Journal and transmitted over

PR Newswire, and the Claims Administrator will develop and maintain a dedicated case website

(www.AdeptusHealthSecuritiesLitigation.com).14

        Collectively, the proposed forms of notice advise recipients of, inter alia: (i) the nature of

the Action; (ii) the definition of the Settlement Class; (iii) the Settlement Class’s claims, issues, or

defenses; (iv) the Settlement’s terms; (v) the considerations that caused Plaintiffs and Lead

Counsel to conclude that the Settlement is fair, reasonable, and adequate; (vi) the procedures for

requesting exclusion from the Settlement Class or objecting to the Settlement; (vii) the procedures

for entering an appearance through an attorney; (viii) the procedures for submitting a Claim;

(ix) the binding effect of a class judgment; (x) the proposed plan for allocating the net proceeds of

the Settlement; (xi) the date, time, and place of the Settlement Hearing; and (xii) how to obtain

additional information regarding the Settlement.15 The Notice also satisfies the PSLRA’s

additional requirements by stating: (i) the Settlement amount determined in the aggregate and on

an average per share basis;16 (ii) that the Parties do not agree on the average amount of damages


14
        The Parties have also agreed that, no later than ten calendar days following the filing of the
Stipulation, Defendants shall serve the notice required under the Class Action Fairness Act, 28
U.S.C. § 1715 (2005) et seq. See Stipulation ¶ 20.
15
        See Schwartz, 2005 WL 3148350, at *11 (approving notice providing relevant information
regarding how settlement funds will be allocated, the rights of class members to exclude
themselves from the class and to object to the settlement, and the date of the fairness hearing,
among other things).
16
        As reported in the Notice, the average recovery per alleged damaged share of Adeptus
Class A common stock would be approximately $0.89 per share before deduction of Court-
approved attorneys’ fees and expenses, and approximately $0.26 per share after deduction of
attorneys’ fees and expenses. As noted in the Notice, these recovery amounts are only estimates
and individual recoveries may differ, depending upon when and at what price the Settlement Class
Member purchased, acquired, and/or sold their shares of Adeptus Class A common stock, whether
the shares were purchased in or traceable to the July 2015 or June 2016 offerings, and the total
number and value of valid claims received.


                                                  28
per share that would be recoverable at trial; (iii) that Lead Counsel intend to apply for attorneys’

fees and expenses (including the amount of such fees and expenses on an average per share basis);

(iv) Lead Counsel’s contact information; and (v) the reasons why the Parties are proposing the

Settlement. 15 U.S.C. § 78u-4(a)(7).

       This manner of providing notice, which includes notice by first-class mail or email to

Settlement Class Members who can be reasonably identified, supplemented by publication and

internet notice, represents “the best notice practicable under the circumstances” and satisfies the

requirements of Rule 23, due process, and all other applicable laws and rules. See, e.g., OCA, 2008

WL 4681369, at *14-16 (finding notice by publication and mail appropriate); Schwartz, 2005 WL

3148350, at *11 (same). Accordingly, Plaintiffs respectfully submit that the notice program

proposed here is adequate and should be approved by the Court.

VII.   PROPOSED SCHEDULE OF SETTLEMENT-RELATED EVENTS

       Plaintiffs respectfully propose the below schedule for Settlement-related events. If the

Court agrees with the proposed schedule, Plaintiffs respectfully request that the Court schedule the

Settlement Hearing for a date 120 calendar days after the entry of the Preliminary Approval Order,

or at the Court’s earliest convenience thereafter.

                      EVENT                                    PROPOSED DUE DATE
 Deadline for mailing Notice and Claim Form to         20 business days after the date of entry of
 potential Settlement Class Members (Preliminary       the Preliminary Approval Order (“Notice
 Approval Order, ¶ 7(b))                               Date”)
 Deadline for publishing the Summary Notice
                                                       10 business days after the Notice Date
 (Preliminary Approval Order, ¶ 7(d))
 Deadline for filing papers supporting final
 approval of Settlement, Plan of Allocation, and       35 calendar days prior to the Settlement
 motion for attorneys’ fees and Litigation             Hearing
 Expenses (Preliminary Approval Order, ¶ 27)
 Deadline for receipt of exclusions or objections      21 calendar days prior to the Settlement
 (Preliminary Approval Order, ¶¶ 14, 17)               Hearing



                                                 29
                       EVENT                                   PROPOSED DUE DATE
 Deadline for filing reply papers (Preliminary         7 calendar days prior to the Settlement
 Approval Order, ¶ 27)                                 Hearing
                                                       No earlier than 120 calendar days after
 Settlement Hearing (Preliminary Approval Order,       entry of the Preliminary Approval Order,
 ¶ 5)                                                  or at the Court’s earliest convenience
                                                       thereafter
 Deadline for submitting Claim Forms
                                                       120 calendar days after the Notice Date
 (Preliminary Approval Order, ¶ 11)

VIII. CONCLUSION

       For all the foregoing reasons, Plaintiffs respectfully request that the Court enter the

proposed Preliminary Approval Order submitted herewith which will: (i) preliminarily approve

the Settlement; (ii) approve the proposed manner and forms of notice to Settlement Class

Members; (iii) appoint A.B. Data as the Claims Administrator; (iv) set a date and time for the

Settlement Hearing to consider final approval of the Settlement and related matters, and grant such

other and further relief as may be required.

Dated: November 26, 2019                       Respectfully submitted,

                                               By: /s/ Clyde M. Siebman
                                               Clyde M. Siebman
                                               Texas Bar No. 18341600
                                               Elizabeth S. Forrest
                                               Texas Bar No. 24086207
                                               SIEBMAN FORREST BURG
                                               & SMITH, LLP
                                               Federal Courthouse Square
                                               300 N. Travis Street
                                               Sherman, Texas 75090
                                               Tel: (903) 870-0070
                                               clydesiebman@siebman.com
                                               elizabethforrest@siebman.com

                                               Liaison Counsel for Plaintiffs and
                                               the proposed Settlement Class

                                               George L. McWilliams
                                               Texas Bar No. 13877000


                                                 30
LAW OFFICES OF GEORGE L.
MCWILLIAMS, P.C.
P.O. Box 58
Texarkana, Texas-Arkansas 75504
Tel: (870) 772-2055
Fax: (870) 772-0513
glmlawoffice@gmail.com

Liaison Counsel for Plaintiffs and
the proposed Settlement Class

Jeremy P. Robinson
(Admitted pro hac vice)
Abe Alexander
(Admitted pro hac vice)
BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP
1251 Avenue of the Americas
New York, New York 10020
Tel: (212) 554-1400
Fax: (212) 554-1444
jeremy@blbglaw.com
abe.alexander@blbglaw.com

Counsel for Lead Plaintiffs ACERA and ATRS and
the proposed Settlement Class

Gregory M. Castaldo
(Admitted pro hac vice)
Richard A. Russo, Jr.
(Admitted pro hac vice)
Justin O. Reliford
(Admitted pro hac vice)
Michelle M. Newcomer
(Admitted pro hac vice)
Evan R. Hoey
(Admitted pro hac vice)
KESSLER TOPAZ MELTZER
& CHECK, LLP
280 King of Prussia Road
Radnor, Pennsylvania 19087
Tel: (610) 667-7706
Fax: (610) 667-7056
gcastaldo@ktmc.com
rrusso@ktmc.com
jreliford@ktmc.com



  31
mnewcomer@ktmc.com
ehoey@ktmc.com

Counsel for Lead Plaintiffs ACERA and ATRS,
Plaintiff Miami and the proposed Settlement Class

Matt Keil
Texas Bar No. 11181750
KEIL & GOODSON P.A.
406 Walnut Street
Texarkana, Arkansas 71854
Tel: (870) 772-4113
Fax: (870) 773-2967
mkeil@kglawfirm.com

Additional Counsel




  32
                               CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF Filing System.

                                           /s/ Clyde M. Siebman
                                           Clyde M. Siebman




                                              33
